DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Drawings
The drawings filed 3/17/2020 were accepted.


Response to Amendment
The response filed on 7/30/2021 has been entered and made of record. Claims 1, 3, 5, 8, 10, 12, 15, 17, and 19 are amended and claims 21-26 were added. Claims 1, 3, 5, 7-8, 10, 12-15, 17, and 19-26 are pending, and claims 2, 4, 9, 11, 16, and 18 have been cancelled.
The previous rejections under 35 USC 102(a)(1) of claims 1, 3, 5, 7-8, 10, 12-15, 17, and 19-20 have been updated with respect to the amendments. New rejections under 35 USC 102(a)(1) of claims 21-26 were added.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 3, 5-8, 10, 12-15, 17, and 19-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halfond et al (US20200019583A1; filed 7/11/2018).


With regards to claim 1, Halfond et al discloses A system, comprising: at least one processing device comprising a processor operatively coupled to a memory, wherein the at least one processing device, for a given content presentation, is configured to (Halfond, paragraph 41: “FIG. 1 illustrates an example computing device 100. The computing device 100 has a processor 102, a non-transitory memory 104, and a display 106.”): obtain content in a source language and a content design structure that is consistent with the source language content; translate the source language content to content in at least one destination language (Halfond, paragraph 85: “FIG. 5 shows an overview of the process of initializing the population. The inputs are a version of the web page (labeled “baseline”) 502 that shows its correct layout and a translated version (labeled “PUT” or “Page Under Test”) 504 that exhibits IPFs.” The Baseline is the original source document with the base design structure, the PUT is the initial translated document without any changes to the design); evaluate the translated content for one or more inconsistencies with respect to the content design structure (Halfond, paragraph 85: “The first set of candidate solutions represents modifications to the elements that are computed based on text expansion (step 506) that occurred to the PUT 504.”) by determining one or more dimensions associated with components of the content design structure for which a portion of the translated content is out of scope (Fig. 3: Detect IPFs and Potentially faulty elements; paragraph 4: “HTML elements that are fixed in size may clip text or appear to be too large in size, while those that are not fixed can expand, contract, and move around the page in ways that are inconsistent with the rest of the page's layout. Such distortions, called Internationalization Presentation Failures (IPFs)”); and adapt the content design structure based on the one or more inconsistencies of translated content to generate an adapted content design structure such that the content presentation is localized for the at least one destination language (Halfond, paragraph 86: “During the fine tuning (step 316), the best candidate solution in the population is selected and the change values A in it are fine tuned in order to get the best possible fix.” Candidate solutions include those listed in Fig. 5: increased width, increased height, decreased font); wherein adapting the content design structure comprises: modifying the one or more dimensions associated with the components of the content design structure for which a portion of the translated content is out of scope (Halfond, paragraph 72: “This candidate solution represents a repair to the PUT that decreases the font-size of the elements in S1 by one pixel, decreases the font-size of the elements in S2 by one pixel, and increases the width of the elements in S2 by ten pixels.”); and responsive to modifying the one or more dimensions associated with the at least one given component, modifying one or more dimensions associated with one or more other components of the content design structure (Halfond, paragraph 73: "An example of such an ancestor element is shown in FIG. 4. In the example, increasing the width of the elements in SimSet S requires modification to the fixed width value of the ancestor div element in order to make space for the children elements' expansion.").

With regards to claim 3, which depends on claim 1, Halfond discloses wherein the portion of translated content is out of scope when the portion of translated content is one of truncated and misaligned in the content design structure as compared with the corresponding portion of source language content (Halfond, paragraph 50: “The goal of the systems and methods described herein is to automatically repair IPFs that have been detected in a translated version of a web page. A translation can cause the text in a web page to expand or contract, which leads to text overflow, element movement, incorrect text wrapping, and/or misalignment.”).


With regards to claim 5, which depends on claim 1, Halfond discloses wherein adapting the content design structure further comprises modifying one or more dimensions associated with the one or more other components of the content design structure that are adjacent to the at least one given component of the content design structure for which the portion of the translated content is out of scope (Halfond, Paragraph 73: "The approach also modifies the width and the height of any ancestor element that has a fixed width or height that prevents the children elements from expanding freely. An example of such an ancestor element is shown in FIG. 4. In the example, increasing the width of the elements in SimSet S requires modification to the fixed width value of the ancestor div element in order to make space for the children elements' expansion.").

With regards to claim 6, which depends on claim 1, Halfond discloses wherein the content presentation localized for the at least one destination language is at least one web page (Halfond, paragraph 9: “What is described is a method for repairing an internationalization presentation failure in a webpage when translating the webpage from a first language to a second language.”).

With regards to claim 7, which depends on claim 1, Halfond discloses wherein the content in the source language comprises one or more of text, an image and a design element (Halfond, paragraph 50: .

Claims 8, 10, and 12-14 recite substantially similar limitations to claims 1, 3, and 5-7 respectively and are thus rejected along the same rationales.

Claims 15, 17, and 19 recite substantially similar limitations to claims 1, 3, and 5 respectively and are thus rejected along the same rationales.

Claim 20 recites substantially similar limitations to claim 7 and is thus rejected along the same rationale.

With regards to claim 21, which depends on claim 5, Halfond discloses wherein modifying one or more dimensions associated with the one or more other components of the content design structure includes proportionally modifying at least one dimension of the one or more dimensions relative to modifying at least one dimension of the one or more dimensions of the at least one individual given component (Halfond, paragraph 52: "To correct the overlap shown in FIG. 2B, the text size of the word “Información” can be decreased, resulting in the layout shown in FIG. 2C. However, this change is unlikely to be visually appealing to an end user since the consistency of the header appearance has been changed. The ideal change is shown in FIG. 2D, which subtly decreases the font size of all of the stylistically related elements in the header.").

With regards to claim 22, which depends on claim 21, Halfond discloses including decreasing the at least one dimension of the one or more dimensions associated with the one or more other components of the content design structure (Halfond, paragraph 52: "To correct the overlap shown in FIG. 2B, the text size of the word “Información” can be decreased, resulting in the layout shown in FIG. 2C. However, this change is unlikely to be visually appealing to an end user since the consistency of the header appearance has been changed. The ideal change is shown in FIG. 2D, which subtly decreases the font size of all of the stylistically related elements in the header.").

Claims 23-24 recite substantially similar limitations to claims 21-22 respectively and are thus rejected along the same rationales.

Claims 25-26 recite substantially similar limitations to claims 21-22 respectively and are thus rejected along the same rationales.

Response to Arguments
Applicant's arguments filed 7/30/2021 have been fully considered but they are not persuasive. Applicant argues that Halfond does not disclose modifying a dimension of another item in response to changing the dimensions of an item. Examiner disagrees after reviewing Halfond. As noted in the rejection to claim 1 above, Halfond discloses modifying the width and the height of ancestor elements when they prevent the children elements from expanding freely (Halfond, paragraph 73). Thus, examiner is interpreting this excerpt of Halfond as modifying the dimensions of the ancestor element in response to modifying the dimensions of the children elements.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shang (US20190228058A1): Teaches verifying and repairing a layout of a website after translations.
McKee (US20180329801A1): Teaches detecting and correcting layout anomalies in webpages when issues appear across website versions, application versions, device types, etc.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178